507 S.E.2d 736 (1998)
270 Ga. 145
In the Matter of Christopher Lyle WEEMS.
No. S98Y1880.
Supreme Court of Georgia.
November 9, 1998.
William P. Smith, III, General Counsel, E. Duane Cooper, Asst. General Counsel, State Bar of Georgia, Atlanta, for State Bar of Georgia.
Randolph H. Phillips, Randolph H. Phillips, Albany, Thomas F. Wamsley, Jr., Davis, Matthews & Quigley, Atlanta, for Christopher Lyle Weems.
Hylton Dupree, Chairperson, Review Panel, Marietta, for other interested parties.
PER CURIAM.
This disciplinary matter is before the Court on the Petition for Voluntary Discipline of the respondent, Christopher Lyle Weems. The State Bar recommends that the Court accept Weems' Petition. Weems *737 admits violating Standard 65(D) (commingling of personal funds with attorney trust account funds and withdrawal of trust account funds for personal use) of Bar Rule 4-102(d). On one or more occasions between July 14, 1997, and January 9, 1998, Weems commingled his personal funds with trust property held in a fiduciary capacity and withdrew trust funds for his personal use.
In his petition, filed pursuant to Bar Rule 4-227(c), Weems requests that this Court impose an eighteen-month suspension from the practice of law as an appropriate sanction in this case. We note that, although a violation of Standard 65(D) of Bar Rule 4-102(d) may be punished by disbarment, this Court considers the following facts to constitute mitigating circumstances in this case: Weems has no prior disciplinary record; Weems was admitted to practice for less than two years when the improper conduct occurred and said conduct was the product of a lack of knowledge and unintentional; Weems has made full and free disclosure to the State Disciplinary Board and has cooperated fully with the disciplinary authorities throughout these proceedings; and Weems has stated that he is sorry for his conduct.
We have reviewed the record and agree with the State Bar that an eighteen-month suspension is an appropriate sanction in this case. Accordingly, Weems is hereby suspended for a period of eighteen months from the date of this opinion.
Weems is reminded of his duties under Bar Rule 4-219(c) to timely notify all clients of his inability to represent them, to take all actions necessary to protect the interests of his clients, and to certify to this Court that he has satisfied the requirements of such rule.
Eighteen-month suspension.
All the Justices concur.